[Cite as Ingle-Barr, Inc. v. Scioto Valley Local School Dist. Bd., 193 Ohio App. 3d 628, 2011-Ohio-2353.]




                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                         PIKE COUNTY


INGLE-BARR, INC.,
                                                       :
        Appellant,                                          Case No. 10CA811
                                                       :
        v.
                                                       :
SCIOTO VALLEY LOCAL SCHOOL                                  DECISION AND JUDGMENT ENTRY
DISTRICT BOARD,                                        :

        Appellee.                                      :


_________________________________________________________________

                                             APPEARANCES:

COUNSEL FOR APPELLANT:                    Timothy G. Crowley; and Fusco, Mackey, Mathews
                                          & Gill, L.L.P., and Michael J. Fusco.

COUNSEL FOR APPELLEE:         Kegler, Brown, Hill & Ritter, L.P.A., Donald W. Gregory,
                              and Eric B. Travers.
_________________________________________________________________
CIVIL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 5-2-11

        Per Curiam.

        {¶ 1} This is an appeal from a Pike County Common Pleas Court summary judgment in

favor of the Scioto Valley Local School District Board (“Scioto”), defendant below and appellee

herein, on the claims brought against it by Ingle-Barr, Inc. (“Ingle-Barr”), plaintiff below and

appellant herein.
PIKE, 10CA811                                                                                        2

        {¶ 2} Appellant assigns the following errors for review:

                FIRST ASSIGNMENT OF ERROR:

                           The trial court erred in granting defendant-appellee
                       Scioto Valley Local School District Board’s motion to
                       dismiss, and its motion for reconsideration, collectively
                       treated as a motion for summary judgment, and dismissing
                       with prejudice plaintiff-appellant Ingle-Barr, Inc.’s
                       complaint, and, in particular, in determining that
                       defendant-appellee “is not a party” to the construction
                       contracts that are the subject of plaintiff-appellant’s
                       complaint.

                SECOND ASSIGNMENT OF ERROR:

                           The trial court erred in granting defendant-appellee
                       Scioto Valley Local School District Board’s motion to
                       dismiss, and its motion for reconsideration, collectively
                       treated as a motion for summary judgment, and dismissing
                       with prejudice plaintiff-appellant Ingle-Barr, Inc.’s
                       complaint, and, in particular, in determining that
                       plaintiff-appellant   may    not    recover   from    the
                       defendant-appellee “based on quasi contract.”

        {¶ 3} In 2002, Ingle-Barr entered into a $2,683,000 construction contract with the state

of Ohio, by and through Scioto, to renovate and build an addition to Jasper Elementary School.

In 2004, the same parties entered into a second contract for $332,232 to perform additional work.

        {¶ 4} Ingle-Barr commenced the instant action on September 6, 2007, and alleged a

breach of these contracts, as well as unjust enrichment, and requested $267,134.44 in damages.

Before it answered, Scioto filed a motion to dismiss and argued that it is not a party to the

contracts upon which Ingle-Barr brought suit and that quasi-contract could not be used in this

instance against a governmental entity.

        {¶ 5} Initially, the trial court overruled Scioto's motion to dismiss. Scioto, however,

filed a motion to reconsider and argued that the trial court, in a related case, had ruled against
PIKE, 10CA811                                                                                                  3

Ingle-Barr and should also do so in this case.

        {¶ 6} On May 6, 2010, the trial court notified the parties that it intended to treat Scioto’s

motion to dismiss and motion for reconsideration as a motion for summary judgment, and

scheduled a deadline for the submission of Civ.R. 56(C) evidentiary materials. After both sides

submitted affidavits, the court granted summary judgment.1 This appeal followed.

                                                       I

        {¶ 7} Ingle-Barr asserts in its first assignment of error that the trial court erred by

granting summary judgment to Scioto. Generally, appellate courts review summary judgments

de novo. See Broadnax v. Greene Credit Serv. (1997), 118 Ohio App. 3d 881, 887, 694 N.E.2d
167; Coventry Twp. v. Ecker (1995), 101 Ohio App .3d 38, 41, 654 N.E.2d 1327; Maust v. Bank

One Columbus, N.A. (1992), 83 Ohio App. 3d 103, 107, 614 N.E.2d 765. In other words,

appellate courts afford no deference to trial court decisions, Hicks v. Leffler (1997), 119 Ohio

App.3d 424, 427, 695 N.E.2d 777; Dillon v. Med. Ctr. Hosp. (1993), 98 Ohio App. 3d 510,

514-515, 648 N.E.2d 1375, and conduct their own, independent review to determine whether

summary judgment is appropriate. Woods v. Dutta (1997), 119 Ohio App. 3d 228, 233-234, 695
N.E.2d 18; McGee v. Goodyear Atomic Corp. (1995), 103 Ohio App. 3d 236, 241, 659 N.E.2d
317.

        {¶ 8} Summary judgment under Civ.R. 56(C) is appropriate when a movant can show

that (1) no genuine issues of material fact exist, (2) it is entitled to judgment as a matter of law,

and (3) after the evidence is construed most strongly in favor of the nonmovant, reasonable


        1
           Scioto filed an answer and counterclaim on March 9, 2010, but the summary judgment dismissed that
claim as well. Thus, no Civ.R. 54(B) issues are afloat.
PIKE, 10CA811                                                                                       4

minds can come to one conclusion and that conclusion is adverse to the nonmoving party.

Zivich v. Mentor Soccer Club, Inc. (1998), 82 Ohio St. 3d 367, 369-370, 696 N.E.2d 201; Harless

v. Willis Day Warehousing Co. (1978), 54 Ohio St. 2d 64, 66, 375 N.E.2d 46. The moving party

bears the initial burden to show that no genuine issue of material fact exists and that he is entitled

to judgment as a matter of law. Vahila v. Hall (1997), 77 Ohio St. 3d 421, 429, 674 N.E.2d
1164; Mitseff v. Wheeler (1988), 38 Ohio St. 3d 112, 115, 526 N.E.2d 798. If that burden is met,

the onus shifts to the nonmoving party to provide rebuttal evidentiary materials. See Trout v.

Parker (1991), 72 Ohio App. 3d 720, 723, 595 N.E.2d 1015; Campco Distribs., Inc. v. Fries

(1987), 42 Ohio App. 3d 200, 201, 537 N.E.2d 661. With these principles in mind, we turn our

attention to the case at bar.

        {¶ 9} An affidavit by Todd Burkitt, superintendent of the Scioto Valley Local School

District, attested to the authenticity of the two construction contracts underlying Ingle-Barr’s

case. He also attested that Scioto “is not a party” to either contract. This is sufficient for Scioto

to carry its initial Civ.R. 56(C) burden and shift the burden of persuasion to Ingle-Barr. We,

however, find nothing in the evidentiary materials to contradict the fact that the contract is

between Ingle-Barr and the state of Ohio. Both contracts state that they are between Ingle-Barr,

Inc., and the state of Ohio “through the President and Treasurer of the Scioto Valley Local

School District Board.” Although Scioto’s name does appear on the documents, it is in the

capacity of an agent binding the state of Ohio.

        {¶ 10} Contracts mean what they say. See Natl. Life & Accident Ins. Co. v. Ray (1927),

117 Ohio St. 13, 22, 158 N.E. 179. Here, the party with which Ingle-Barr contracted is the state

of Ohio, and that is the party from which it must seek compensation for any breach of those
PIKE, 10CA811                                                                                        5

contracts. We also point out that under almost identical circumstances, we affirmed a summary

judgment when Ingle-Barr attempted to bring an action against a local school district under

construction contracts, even though those contracts were between Ingle-Barr and the state of

Ohio. See Ingle-Barr, Inc. v. E. Local School Dist. Bd., Pike App. Nos. 10CA808 and

10CA809, 2011-Ohio-584. We see no reason to depart from our ruling in that case.

        {¶ 11} Accordingly, based upon the foregoing reasons, we overrule appellant's first

assignment of error.

                                                  II

        {¶ 12} In its second assignment of error, Ingle-Barr asserts that the trial court erred by

ruling that its claim for unjust enrichment could not be maintained against Scioto.

        {¶ 13} Without commenting on the trial court’s ruling directly, we do agree that unjust

enrichment does not lie in this case. Ohio law does not recognize an equitable claim for unjust

enrichment when an express contract covers the exact same subject matter. See Allied

Environmental Servs., Inc. v. Miami Univ., Court of Claims No. 2004-06887, 2006-Ohio-5668, at

¶ 40; Cleveland Mack Leasing, Ltd. v. Chef's Classics, Inc., Mahoning App. No. 05MA59,

2006-Ohio-888, at ¶ 34; Davidson v. Davidson, Auglaize App. No. 17-05-12, 2005-Ohio-6414,

at ¶ 19. A quasi-contract theory of recovery is used to facilitate recovery for unjust enrichment

when no actual contract exists. See generally Calamari & Perillo, Contracts (2d Ed.1977) 19-20,

Section 1-12.

        {¶ 14} In the case sub judice, Ingle-Barr is a party to an express contract with the state of

Ohio concerning construction work. Thus, an action for unjust enrichment will not lie against

Scioto. Ingle-Barr is a party to two contracts with the state of Ohio. That is the party from
PIKE, 10CA811                                                                               6

whom it should seek compensation. The company cannot ignore those contracts and seek

compensation from whatever, or whomever, has benefitted from its work.

        {¶ 15} Accordingly, we hereby overrule appellant's second assignment of error and

affirm the trial court's judgment.



                                                                            Judgment affirmed.

        ABELE, KLINE, and MCFARLAND, JJ., concur.